Smith, J.,
dissents in a memorandum as follows: The decision below should be affirmed. The trial court determined that although defendant pleaded guilty to robbery in the second degree in 1977, his factual admissions were sufficient, at most, for a plea of guilty to grand larceny in the third degree. The record of the 1977 proceedings supports this conclusion. Defendant did respond "yes” to the question, "Do you admit that on October 15, 1975, together with another man, that you stole some property from one Joseph Smith in Bronx County, do you admit that?” He also answered yes to a question asking whether he knew he was giving up his right to a trial by jury. However, defendant did not admit that he took property by force (robbery) or from the person of another (grand larceny). In People v Serrano (15 NY2d 304), the Court of Appeals reversed a plea of guilty to murder in the second degree where the factual allocution did not establish the elements of that crime. In reversing the conviction, the Serrano court indicated that where a plea does not establish the elements of the crime to which the defendant is pleading guilty, the court should refuse the plea and should make further inquiry. The 1977 plea of the defendant did not meet the standards set forth in Serrano. Moreover, while he was asked if he knew he was giving up the right to a trial by jury, defendant was not questioned about the waiver of his privilege against self-incrimination or the waiver of his right of confrontation. (See, *453Boykin v Alabama, 395 US 238.) While no catechism is required in accepting a plea of guilty (see, People v Nixon, 21 NY2d 338, 353), the inadequacy of the 1977 plea fully justified the trial court’s sentencing of the defendant as a first felony offender. [See, 133 Misc 2d 606.]